Title: From Thomas Jefferson to Burrill Carnes, 9 August 1787
From: Jefferson, Thomas
To: Carnes, Burrill



Sir
Paris Aug. 9. 1787.

I am now to acknolege the receipt of your favor of July 19. By a letter of this day to Messrs. Schweighauser & Dobree I have asked the favor of them to put into your hands one of the good muskets, bayonets and sabres which came from Holland, and to inform you what they think they would sell for, if they should be sold. This information I will ask you to communicate to the Commissioners of the treasury of the U.S. sending them at the same time the musket &c. by way of sample, together with my letter to them herein inclosed. My object in this is to have their instructions ready at the time of the decision, that if it be in favor of Messrs. Schweighauser & Dobree, and the arms be to be sold, I may not be obliged to delay the sale for want of instructions whether to purchase or not. Be so good as to drop me a line of information when you shall have forwarded these articles, which will oblige Sir Your most obedient humble servt.,

Th: Jefferson

